DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2019 and 6/14/2019 have been considered.
Drawings
The drawing submitted on 6/14/2019 is acceptable.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lingyan Wang on 4/28/2022.
The application has been amended as follows: 
In claim 1, the claim-ending period is replaced by a semicolon followed by the following: “and wherein the functional group crosslinkable by heat or light is any one of the following structures:

    PNG
    media_image1.png
    120
    366
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    118
    351
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    192
    430
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    269
    354
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    117
    470
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    114
    483
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    117
    365
    media_image7.png
    Greyscale
   
    PNG
    media_image8.png
    112
    385
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    135
    446
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    129
    415
    media_image10.png
    Greyscale
  
    PNG
    media_image11.png
    145
    411
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    162
    439
    media_image12.png
    Greyscale
.”
	Claim 3 is cancelled.
	It is to be noted of claim 11 that the entire content on page 33 of the preliminary amendment filed 6/14/2019 is deleted as indicated by the cross-out line.
Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present claims are allowable because the composition of claim 1 is not disclosed or rendered obvious by the prior art of record. The most relevant prior art is US 2016/0013417 A1 to Oyamada et al., which discloses an OLED comprising an organic layer formed by curing a coating composition comprising a polymerizable compound and an initiator, wherein the polymerizable compound is selected from a group that includes such compounds as

    PNG
    media_image13.png
    367
    407
    media_image13.png
    Greyscale

and the initiator is typified by the onium salt

    PNG
    media_image14.png
    246
    360
    media_image14.png
    Greyscale
.
The coating composition is different from that of claim 1 because (1) the polymerizable compound is not in the form of formula 1 and (2) the onium salt does not have a crosslinkable group on the anion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762